

116 HR 8542 IH: Defeat Pandemic Propaganda Act of 2020
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8542IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Krishnamoorthi (for himself, Ms. DeLauro, Mrs. Carolyn B. Maloney of New York, and Mr. Clyburn) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the use of Federal funds by the Department of Health and Human Services, before November 3, 2020, on a public service announcement and advertising campaign intended to positively influence public perception, misrepresent facts, or encourage risky behavior, regarding the COVID–19 pandemic.1.Short titleThis Act may be cited as the Defeat Pandemic Propaganda Act of 2020.2.FindingsCongress finds that—(1)over 200,000 Americans have died of COVID–19;(2)there is no vaccine for COVID–19 approved by the Food and Drug Administration;(3)on August 31, 2020, the Department of Health and Human Services signed an approximately $250,000,000 contract for a public service announcement and advertising campaign to, in part, defeat despair and inspire hope, sharing best practices for businesses to operate in the new normal and instill confidence to return to work and restart the economy amidst the COVID–19 pandemic; and(4)a presidential election is to be held on November 3, 2020, approximately 2 months from the date the contract was signed.3.Sense of CongressIt is the sense of the Congress that—(1)a public service announcement and advertising campaign to promote a return to previous activities amidst the COVID–19 pandemic could encourage Americans to defy recommendations by Federal, State, and local public health authorities; and(2)a public service announcement and advertising campaign promoting a positive outlook on a pandemic that has resulted in the deaths of over 200,000 Americans, to air in the weeks preceding a presidential election, would be an unethical use of Federal funds. 4.No Federal funds for public service announcement and advertising campaignNo Federal funds may be obligated or expended by the Department of Health and Human Services, before November 3, 2020, on a public service announcement and advertising campaign intended—(1)to positively influence public perception regarding the COVID–19 pandemic;(2)to misrepresent facts regarding the COVID–19 pandemic; or(3)to encourage engagement in activities that carry an undue risk of contracting COVID–19.